
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.73

CONSENT AND NINTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT


        THIS CONSENT AND NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
"Amendment") is entered into as of January 19, 2005, by and among Lenders, WELLS
FARGO FOOTHILL, INC., a California corporation, as the arranger and
administrative agent for the Lenders ("Agent") and MIDWAY HOME
ENTERTAINMENT INC., a Delaware corporation ("Midway"), MIDWAY AMUSEMENT GAMES,
LLC, a Delaware limited liability company ("MAG"; Midway and MAG are referred to
hereinafter each individually as a "Borrower", and individually and
collectively, jointly and severally, as the "Borrowers"), MIDWAY GAMES INC., a
Delaware corporation ("Parent"), MIDWAY GAMES WEST INC., a California
corporation ("MGW"), MIDWAY INTERACTIVE INC., a Delaware corporation ("MI"),
MIDWAY SALES COMPANY, LLC, a Delaware limited liability company ("MSC"), MIDWAY
HOME STUDIOS INC., a Delaware corporation ("MHS"), SURREAL SOFTWARE INC., a
Washington corporation ("Surreal"), MIDWAY STUDIOS—AUSTIN INC., a Texas
corporation ("MSA"), MIDWAY STUDIOS—LOS ANGELES INC., a California corporation,
("MSLA"; Parent, MGW, MI, MSC, MHS, Surreal, MSA and MSLA, are referred to
hereinafter each individually as a "U.S. Credit Party" and individually and
collectively, jointly and severally, as the "U.S. Credit Parties").

        WHEREAS, Borrowers, U.S. Credit Parties, Agent, and Lenders are parties
to that certain Loan and Security Agreement dated as of March 3, 2004 (as
amended, modified or supplemented from time to time, the "Loan Agreement");

        WHEREAS, Borrowers, U.S. Credit Parties, Agent and Lenders are parties
to that certain Consent and Eighth Amendment to Loan and Security Agreement
dated as of December 28, 2004 (the "Eighth Amendment") pursuant to which
Required Lenders consented to the Share Acquisition and Midway Europe
Transactions (each as defined in the Eighth Amendment) pursuant to Section 2 of
the Eighth Amendment;

        WHEREAS, Borrowers have informed Agent and Lenders that the Share
Acquisition and Midway Europe Transaction will not be consummated and the
consents related thereto may be terminated;

        WHEREAS, Borrowers have advised Agent and Lenders that Midway desires to
acquire the equity interests of a new subsidiary, Blitz 04-174 GmbH (which name
shall be changed to Midway Games GmbH shortly after the date hereof), registered
under the commercial registry of the Local Court (Amtsgericht) of Munich under
reg. no. HRB 155 321 ("German Company"), and capitalize such subsidiary
(collectively, the "German Transaction");

        WHEREAS, Borrowers and U.S. Credit Parties desire for Agent and Required
Lenders to consent to the German Transaction as set forth herein; and

        WHEREAS, Borrowers, U.S. Credit Parties, Agent and Lenders have agreed
to amend the Loan Agreement in certain respects, subject to the terms and
conditions contained herein.

        NOW THEREFORE, in consideration of the premises and mutual agreements
herein contained, the parties hereto agree as follows:

        1.    Defined Terms.    Unless otherwise defined herein, capitalized
terms used herein shall have the meanings ascribed to such terms in the Loan
Agreement.

        2.    Termination of Consents.    Borrowers, each other Company, Agent
and Lenders hereby acknowledge and agree that the consents of Agent and Required
Lenders made pursuant to Section 2 of the Eighth Amendment are terminated, null
and void and of no further force or effect. Borrowers

1

--------------------------------------------------------------------------------




and each other Company represent and warrant that no Borrower or Company has
taken any action that would be a Default or Event of Default but for the
effectiveness of such consents.

        3.    Consent.    Subject to the satisfaction of the conditions set
forth in Section 6 below, Agent and Required Lenders hereby consent to the
German Transaction; provided that (i) Investments in German Company do not
exceed $2,500,000 at any time and (ii) the German Transaction is completed
within 180 days of the date hereof. This is a limited consent and shall not be
deemed to constitute a waiver of, or consent to, any other future breach of the
Loan Agreement (as amended by this Amendment).

        4.    Amendment to Loan Agreement.    Subject to the satisfaction of the
conditions set forth in Section 6 hereof, the Loan Agreement is amended as
follows:

        (a)   The definition of the term "German Company" that is set forth in
Section 1.1 of the Loan Agreement is amended and restated in its entirety, as
follows:

        "German Company" means Blitz 04-174 GmbH (Midway Games GmbH upon
completion of a name change under German law), a German limited liability
company, registered under the commercial registry of the Local Court
(Amtsgericht) of Munich under reg. no. HRB 155 321.

        5.    Ratification.    This Amendment, subject to satisfaction of the
conditions provided below, shall constitute an amendment to the Loan Agreement
and all of the Loan Documents as appropriate to express the agreements contained
herein. In all other respects, the Loan Agreement and the Loan Documents shall
remain unchanged and in full force and effect in accordance with their original
terms.

        6.    Conditions to Effectiveness.    This Amendment shall become
effective as of the date hereof and upon the satisfaction of the following
conditions precedent:

        (a)   Each party hereto shall have executed and delivered this Amendment
to Agent;

        (b)   Companies shall have delivered to Agent such documents, agreements
and instruments as may be requested or required by Agent in connection with this
Amendment, each in form and content acceptable to Agent;

        (c)   No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment; and

        (d)   All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel.

        7.    Additional Event of Default.    An Event of Default shall exist if
Borrowers fail to deliver to Agent a perfected pledge of the equity interests of
German Company, effective under German law, within ten (10) business days of the
completion of the German Company Capitalization, in form and substance
satisfactory to Agent.

        8.    Miscellaneous.    

        (a)    Warranties and Absence of Defaults.    In order to induce Agent
to enter into this Amendment, each Company hereby warrants to Agent, as of the
date hereof, that the representations and warranties of Companies contained in
the Loan Agreement are true and correct as of the date hereof as if made on the
date hereof (other than those which, by their terms, specifically are made as of
certain dates prior to the date hereof).

        (b)    Expenses.    Companies, jointly and severally, agree to pay on
demand all costs and expenses of Agent (including the reasonable fees and
expenses of outside counsel for Agent) in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and all
other instruments or documents provided for herein or delivered or to be

2

--------------------------------------------------------------------------------






delivered hereunder or in connection herewith. All obligations provided herein
shall survive any termination of this Amendment and the Loan Agreement as
amended hereby.

        (c)    Governing Law.    This Amendment shall be a contract made under
and governed by the internal laws of the State of Illinois.

        (d)    Counterparts.    This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.

        9.    Release.    

        (a)   In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Company, on behalf of itself
and its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the "Releasees" and individually as a "Releasee"), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a "Claim" and collectively, "Claims")
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which such Company or any of its successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any way in connection with any of the
Loan Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.

        (b)   Each Company understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

        (c)   Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized and delivered as
of the date first above written.

 
   
 

 
 
MIDWAY HOME ENTERTAINMENT INC.,
a Delaware corporation
 
 
MIDWAY AMUSEMENT GAMES, LLC,
a Delaware limited liability company
 
 
MIDWAY GAMES INC.,
a Delaware corporation
 
 
MIDWAY GAMES WEST INC.,
a California corporation
 
 
MIDWAY INTERACTIVE INC.,
a Delaware corporation
 
 
MIDWAY SALES COMPANY, LLC,
a Delaware limited liability company
 
 
MIDWAY HOME STUDIOS INC.,
a Delaware corporation
 
 
SURREAL SOFTWARE INC.,
a Washington corporation
 
 
MIDWAY STUDIOS—AUSTIN INC.,
a Texas corporation
 
 
MIDWAY STUDIOS—LOS ANGELES INC.,
a California corporation
 
 
Each By:
/s/  THOMAS E. POWELL      

--------------------------------------------------------------------------------

    Title: Executive Vice President—Finance,
Treasurer and CFO
 
 
WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent, as UK Security
Trustee and as a Lender
 
 
By:
/s/  JOHN T. LEONARD      

--------------------------------------------------------------------------------

    Title: Vice President

4

--------------------------------------------------------------------------------





QuickLinks


CONSENT AND NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
